Cole, J.
'This action was founded upon the same contract relied on in the former suit. It was tried before a justice, and resulted in a verdict in favor of the plaintiffs for less than $15. The defendant took an appeal to the circuit court, where the cause was tried on the return of the justice, made in conformity with section 217, ch. 120, R. S. The question as to the right of the plaintiffs to prove the parol contract is disposed of in the previous case. But it is objected that there is no bill of exceptions, and therefore this court can not review the case upon the merits. We suppose no bill of exceptions was necessary in order to enable us to consider the questions arising upon the evidence. The appeal in the circuit court had to be heard on the original papers and return of the justice, which the statute says must contain all the material evidence and rulings of the justice. Sec. 217. This return is annexed to and becomes a part of the judgment roll. Sec. 218. It is thus made part of the record, and, as a matter of course, did not require to be incorporated in a bill of exceptions. The case of Davidson v. Davidson, 10 Wis., 86, was one originating and tried in the circuit court. But see Pfeil v. Harboldt, 11 Wis., 9, where a case more in point will be found.
*393By the Court. — The judgment of the circuit court is reversed, and the cause remanded to that court with directions to reverse the judgment of the justice. ,